Citation Nr: 0101713	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for arthritis due to 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Upon reviewing the record, the Board is of the 
opinion that additional development is warranted.  Therefore, 
the disposition of the issue of entitlement to service 
connection for arthritis due to trauma will be held in 
abeyance pending further development by the RO, as requested 
below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, a June 1947 rating decision granted service 
connection for rheumatoid arthritis of the sacroiliac 
articulation, and assigned a 10 percent evaluation.  That 
decision was based on medical records from the VA Medical 
Center (VAMC) in Hot Springs, South Dakota, showing inpatient 
treatment for mild rheumatoid arthritis of the sacroiliac 
articulation from March to June 1947.  This 10 percent 
evaluation of the veteran's service-connected rheumatoid 
arthritis of the sacroiliac articulation has remained in 
effect since that time.

Private medical records show treatment for various 
disabilities from May 1975 to February 1983.  A May 1975 
chiropractic report notes a long history of "a very severe 
discogenic problem at L5-S1 with left sciatic radiculitis."  
The record indicates that the veteran injured his low back 
while performing heavy lifting at work the previous month.

According to a March 1982 private medical report, the veteran 
injured his back in a motor vehicle accident earlier that 
month.  In August 1982, the veteran sought treatment for a 
complete left foot drop.  A myelogram showed a very large 
anterolateral lesion at L4-5 involving the L5 nerve root.  
Later that month, a left hemilaminotomy at L4-5 was 
performed.  This procedure revealed a large free fragment 
wedged between the ligament and bone, which markedly 
compressed the nerve.  The fragment was removed in pieces.  A 
September 1982 discharge summary notes that the veteran did 
well postoperatively, and became progressively more 
ambulatory.  His foot drop remained essentially unchanged, 
however.  The final assessment was herniated nucleus pulposus 
at L4-5, resulting in severe left foot drop.

A February 1983 follow-up treatment record notes that 
although the August 1982 operation completely relieved the 
veteran's back pain, he continued to experience a left foot 
drop.

VA outpatient records reflect treatment for various 
disabilities, including the veteran's low back disorder, from 
October 1986 to October 1997.

In October 1997 correspondence, the veteran sought an 
increased rating for his service-connected rheumatoid 
arthritis of the sacroiliac articulation.

On VA examination in November 1997, the veteran gave a 
history of chronic low back pain radiating down his left leg 
since sustaining injuries in a jeep accident during service 
in 1945.  Current complaints included moderate left low back 
pain, and significant left foot weakness.  X-rays of the 
lumbosacral spine showed degenerative spondylosis and 
degenerative disc disease at L5 and L5-S1.  The diagnostic 
impression was post-traumatic osteoarthritis and degenerative 
disc disease of the lumbosacral spine with sciatica and left 
leg radiculopathy.  The examiner explained that the 
manifestations of the veteran's low back disability included 
a left foot drop and sensory deficit.  He commented that 
while these symptoms could not be caused by rheumatoid 
arthritis, the veteran's low back disorder clearly resulted 
from trauma sustained in a jeep accident during service.  
Consequently, the physician concluded that the veteran's low 
back disability with radicular pain and weakness to the left 
lower extremity was related to service.

A March 1998 rating decision denied service connection for 
arthritis due to trauma, and continued the 10 percent 
evaluation assigned for the veteran's service-connected 
rheumatoid arthritis of the sacroiliac articulation.  In 
April 1998, the veteran filed a notice of disagreement (NOD) 
with the denial of service connection for arthritis due to 
trauma.  He submitted a substantive appeal (Form 9) in June 
1998, perfecting his appeal.  In his Form 9, the veteran 
reported receiving chiropractic treatment for his low back 
disorder, and treatment from the VAMC in Livermore, 
California in 1967 or 1968.

The RO requested the veteran's medical records from the 
Livermore VAMC in November 1998, and submitted a second 
request in February 1999.  In a March 1999 response, the 
Livermore VAMC reported that there were no records available 
for the veteran.

Consequently, the RO continued the denial of service 
connection for arthritis due to trauma in January 2000.

During the November 2000 travel Board hearing, the veteran 
testified that he sustained injuries during service when his 
jeep skidded out of control and collided with a tree after 
hitting a hole in the ground caused by an artillery shell.  
Transcript (T.) at 4 and 13.  He explained that he sustained 
lacerations to his face, and was knocked unconscious.  T. at 
4 and 13.  In support of his claim, the veteran submitted an 
original medical evacuation tag (Form No. 52b) showing that 
he received treatment for these injuries in April 1945.  T. 
at 4.

The veteran explained that he experienced low back pain since 
his separation from service, which periodically radiated down 
his left lower extremity.  T. at 10 and 19.  His initial post 
service treatment for his low back disorder was at the VAMC 
in Hot Springs, South Dakota from March to June 1947.  T. at 
5-9.  The veteran reported that he started seeing a 
chiropractor in approximately 1964, and received treatment at 
the Livermore VAMC in 1965 or 1966.  T. at 20-22.  He 
reported injuring his back at work while lifting a can of 
under seal in 1975, and indicated that he underwent back 
surgery in 1985 or 1986.  T. at 13-14 and 16-18.  He 
characterized his low back pain as a five or six on a 10 
point scale, and indicated that he was currently taking 
prescription medication for pain.  T. at 10.

In January 2001, the veteran submitted several documents in 
support of his claim, including a January 1983 private 
medical report.

As noted above, the veteran reported treatment from a 
chiropractor since approximately 1964, and at the Livermore 
VAMC in 1965 or 1966.  He has alleged that these records may 
contain relevant evidence.  The Board finds that a further 
effort to obtain these records is necessary as they may be 
relevant to the disposition of the veteran's claim, both for 
the purpose of establishing key facts, and for purposes of 
evaluating the probative value of the veteran's evidentiary 
assertions.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to service connection for arthritis due to trauma 
pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

As noted above, the VA shall treat an examination or opinion 
as being necessary to make a decision on a claim when there 
is competent evidence (lay or medical) of current disability 
or persistent or recurrent symptoms of disability, evidence 
(lay or medical) indicating that the disability or symptoms 
may be related to service, and the record does not contain 
sufficient medical evidence to decide the claim (38 U.S.C.A. 
§ 5103A(d)(1)).  Although the November 1997 VA examination 
report suggests a link between the veteran's current low back 
disorder and service, this opinion does not appear to be 
based upon a comprehensive review of the record.  In fact, 
the examination report does not indicate that the claims 
folder was reviewed by the physician, and there is no 
reference to the veteran's work-related accident in April 
1975, or his motor vehicle accident in March 1982.  Clearly, 
the current record is not sufficient to make a decision on 
the claim.  Consequently, the Board finds that the veteran 
must be afforded a VA examination to ascertain the etiology 
of the veteran's current low back disorder, and to provide a 
specific opinion regarding the degree of medical probability 
that it is related to service.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his low back 
that are not currently a part of the 
record.  After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records that have not 
been previously obtained.  In particular, 
the RO's attention is directed to the 
veteran's reference to medical treatment 
from a private chiropractor, and at the 
Livermore VAMC.  The RO is again advised 
that efforts to obtain government records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The veteran should be afforded an 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of any current low back 
disability.  All indicated studies must 
be conducted.  After the examination and 
review of the evidence in the claims 
folder, including the service and post 
service records pertaining to the jeep 
accident in service, medical records 
pertaining to the veteran's April 1975 
work-related accident and his March 1982 
motor vehicle accident, the physician 
should express an opinion as to the 
degree of medical probability, in 
percentage terms, if feasible, that any 
current low back disability is causally 
related to service or any incident or 
event in service?  In this context, the 
physician also should address the degree 
of medical probability that the already 
service connected disability classified 
as rheumatoid arthritis of the sacroiliac 
articulation is causally related to any 
other currently existing back disability.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for arthritis due to 
trauma.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




